Case 6:20-cr-00021-JDK-KNM Document 38 Filed 09/17/20 Page 1 of 2 PageID #: 105




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
                                                     § CASE NUMBER 6:20-CR-21-JDK
  v.                                                 §
                                                     §
                                                     §
  JUAN VALAZQUEZ DELGADILLO (2)                      §
                                                     §

             FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                  BEFORE THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

 administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

        On September 17, 2020, this cause came before the undersigned United States Magistrate

 Judge for a plea of guilty to an Indictment charging the defendant in Count One with a violation

 of Title 18 U.S.C. § 371 – conspiracy (a) to knowingly and without lawful authority produce false

 identification documents, in violation of 18 U.S.C. §1028(a)(1); (b) to knowingly transfer false

 identification documents, knowing that such documents were produced without lawful authority,

 which documents appeared to be issued by and under the authority of the United States, in violation

 of 18 U.S.C. § 1028(a)(2); and (c) to knowingly forge, counterfeit, and falsely make documents

 prescribed by statute and regulation for entry into and as evidence of authorized stay and

 employment in the United States, and knowingly utter, possess, and obtain such documents,

 knowing them to have been forged, counterfeited, and falsely made, in violation of 18 U.S.C. §

 1546(a). After conducting said proceeding in the form and manner prescribed by FED. R. CRIM.

 P. 11, the undersigned finds that:

        a.      Defendant, after consultation with counsel of record, has knowingly and voluntarily


                                                 1
Case 6:20-cr-00021-JDK-KNM Document 38 Filed 09/17/20 Page 2 of 2 PageID #: 106




 consented to the administration of the Guilty Plea in this cause by a United States Magistrate Judge,

 subject to a final acceptance and imposition of sentence by the District Judge;

        b.       Defendant is fully competent and capable of entering an informed plea, that the

 defendant is aware of the nature of the charges, the maximum penalties, and the consequences of

 the plea, and that the plea of guilty is a knowing and voluntary plea supported by an independent

 basis in fact containing each of the essential elements of the offense; and

        c.       Defendant understands each of the constitutional and statutory rights enumerated

 in Rule 11(b) and wishes to waive these rights, including the right to a trial by jury.

        IT IS THEREFORE RECOMMENDED that the District Court accept the Guilty Plea

 of the defendant and that JUAN VALAZQUEZ DELGADILLO should be adjudged guilty of

 that offense.

        Defendant waived his right to object to the findings of the Magistrate Judge in this matter,

 and the Government also waived its right to object, so the Court will present this Report and

 Recommendation to District Judge Jeremy D. Kernodle for adoption immediately upon issuance.



             So ORDERED and SIGNED this 17th day of September, 2020.




                                                   2
